Exhibit 32 Pacific Premier Bancorp, Inc., Quarterly Report on Form 10-Q for the Quarter ended June CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Pacific Premier Bancorp, Inc. (the “Company”) on Form 10-Q for the period ended June 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to the undersigned’s best knowledge and belief: a) the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and b) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated this 14th day of August, 2008. Pacific Premier Bancorp, Inc. /s/ Steven R. Gardner Steven R.
